Name: 80/1054/EEC: Commission Decision of 28 October 1980 on implementation of the reform of agricultural structures in Italy (region of Latium) pursuant to Directives 72/159/EEC and 75/268/EEC (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: NA;  Europe;  agricultural policy;  agricultural structures and production;  economic policy
 Date Published: 1980-11-19

 Avis juridique important|31980D105480/1054/EEC: Commission Decision of 28 October 1980 on implementation of the reform of agricultural structures in Italy (region of Latium) pursuant to Directives 72/159/EEC and 75/268/EEC (Only the Italian text is authentic) Official Journal L 308 , 19/11/1980 P. 0014 - 0014COMMISSION DECISION of 28 October 1980 on implementation of the reform of agricultural structures in Italy (region of Latium) pursuant to Directives 72/159/EEC and 75/268/EEC (Only the Italian text is authentic) (80/1054/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/159/EEC of 17 April 1972 on the modernization of farms (1), as last amended by Directive 80/370/EEC (2), and in particular Article 18 (3) thereof, Having regard to Council Directive 75/268/EEC of 28 April 1975 on mountain and hill farming and farming in certain less-favoured areas (3), as last amended by Directive 80/666/EEC (4), and in particular Article 13 thereof, Whereas on 25 June 1980 the Italian Government notified the Law of the region of Latium of 22 April 1980 concerning amendments and additions to regional law No 63 of 27 September 1978 on the implementation of the Directives of the European Economic Community in the reform of agriculture; Whereas pursuant to Article 18 (3) of Directive 72/159/EEC and Article 13 of Directive 75/268/EEC the Commission has to decide whether, having regard to the abovementioned law, the existing Italian provisions implementing Directive 72/159/EEC and Titles III and IV of Directive 75/268/EEC and the existing provision of Latium implementing Title II of Directive 75/268/EEC continue to satisfy the conditions for financial contribution by the Community; Whereas the said law is consistent with the conditions and aims of the Directives 72/159/EEC and 75/268/EEC; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 1. The existing provisions implementing Directive 72/159/EEC and Titles III and IV of Directive 75/268/EEC, having regard to the Law of the region of Latium of 22 April 1980, continue to satisfy the conditions for financial contribution by the Community to the common measures referred to in Article 15 of Directive 72/159/EEC and Article 13 of Directive 75/268/EEC. 2. The existing provision in the region of Latium implementing Title II of Directive 75/268/EEC, having regard to the Law of the region of Latium of 22 April 1980, continues to satisfy the conditions for financial contribution by the Community to the Community to the common measures referred to in Article 13 of Directive 75/268/EEC. Article 2 This Decision is addressed to the Italian Republic. Done at Brussels, 28 October 1980. For the Commission Finn GUNDELACH Vice-President (1)OJ No L 96, 23.4.1972, p. 1. (2)OJ No L 90, 3.4.1980, p. 43. (3)OJ No L 128, 19.5.1975, p. 1. (4)OJ No L 180, 14.7.1980, p. 34.